Citation Nr: 0302015	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-103 34A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased rating for residuals of a left 
shoulder sprain with painful limitation of motion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado (CO), that denied the veteran an 
increased evaluation for his service-connected residuals of a 
left shoulder sprain with painful limitation of motion 
(hereinafter, a "left shoulder disability").  A 
videoconference hearing was held before the undersigned Board 
Member in June 2000.  The Board remanded this claim for 
further development in July 2000 and it subsequently was 
returned to the Board.

The Board notes that the veteran's claim for total disability 
based on individual unemployability (TDIU) was adjudicated by 
the RO in a March 2000 rating decision and that the veteran 
and his representative were notified of this decision in a 
letter issued by the RO that same month.  Because no notice 
of disagreement was received within the appeals period on 
this claim, it is not before the Board.


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested primarily by pain on resisted motion and 
limitation of motion to shoulder level.


CONCLUSION OF LAW

The criteria for an increased rating on the veteran's 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an increased rating 
on his service-connected left shoulder disability.  The 
veteran and his representative were provided copies of the 
statement of the case issued by the RO in March 1998, and 
were provided copies of supplemental statements of the case 
issued in March 1999, March 2000, and September 2002.  The 
veteran provided the RO with a copy of a June 1998 magnetic 
resonance imaging (MRI) scan of his left shoulder in July 
1998.  A copy of VA Form 21-6789 dated September 1998 
requesting copies of the veteran's VA treatment records from 
the appropriate VA Medical Center (VAMC) was included in the 
veteran's claims file, and the veteran was notified by the RO 
that VA had requested these records that same month.

The RO also requested additional treatment records from the 
appropriate VAMC in March 1999.  The veteran and his 
representative were provided copies of the transcript of the 
videoconference Board hearing in June 2000 and were provided 
copies of the Board Remand in July 2000.  Specifically, the 
Board requested that the RO obtain from the veteran names, 
addresses, and dates of treatment of all medical providers 
who had treated his left shoulder disability since 1997 and 
all pertinent treatment records from this period.  The Board 
also requested that the RO schedule the veteran for an 
examination by a VA orthopedic specialist in order to 
determine the nature and extent of his left shoulder 
disability, as well as any functional impairment due to pain 
that could be attributed to the veteran's service-connected 
left shoulder disability.  Moreover, the RO issued a letter 
to the veteran and his representative in March 2001 
requesting the information sought in the Board's remand 
regarding treatment since 1997 of the veteran's service-
connected left shoulder disability.  Following the Board's 
remand, the veteran and his representative also were notified 
by two letters issued in July 2002 that the veteran had been 
scheduled for VA orthopedic examination in August 2002, and a 
copy of the report of that VA examination is of record.  The 
RO noted in the supplemental statement of the case issued in 
September 2002 that no reply had been received to its request 
for additional evidence sent to the veteran and his 
representative in March 2001.  Finally, the veteran and his 
representative were notified in a letter issued by the RO in 
December 2002 that the veteran's claim had been returned to 
the Board and that any additional evidence concerning the 
veteran's claim should be submitted to the Board.

The veteran thus has been advised of the evidence necessary 
to substantiate his request for an increased rating on his 
service-connected left shoulder disability, and evidence 
relevant to this claim has been properly developed.  As such, 
there is no further action necessary to comply with the 
provisions of the VCAA or its implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1994).

In May 1997, the veteran submitted a new claim for an 
increased rating for his service-connected left shoulder 
disability.  In support of that claim, the veteran requested 
an updated left shoulder examination because his symptoms had 
worsened since his previous examination.  Specifically, the 
veteran reported that he had lost a lot of mobility in the 
left shoulder, he could not raise his left arm above his head 
without pain, he could not extend his left arm straight out, 
and his left shoulder locked at times so that he was unable 
to move it.  The veteran also stated that, because of his 
left shoulder problems, he had been unable to obtain 
employment.

VA medical records dated between November 1994 and June 1997, 
reflect that during a VA outpatient examination on June 13, 
1997, the veteran complained of sharp, constant left shoulder 
pain made worse by movement, and markedly decreased range of 
motion.  The veteran's medical history included a past 
rotator cuff injury, a left shoulder injury when he was 13 
years old, and noted his 1995 left shoulder x-rays.  The 
examiner noted that the veteran was employed at the time of 
this examination.  It also was noted that the veteran's left 
acromioclavicular joint was unremarkable, his glenohumeral 
joint was unremarkable with no abnormality, and he had 
negative calcifications.  Objective examination of the 
veteran revealed good distal circulation motion sensation, 
his left shoulder was tender over the scapulae, and he 
refused to externally rotate his left arm greater than 20 
degrees.  X-rays of the veteran's left shoulder were normal.  
The assessment was left rotator cuff disease and frozen 
(left) shoulder.

On examination at VAMC Denver on June 21, 1997, the veteran 
complained of daily discomfort in the left shoulder joint 
which was worse in the morning upon arising and again late at 
night and was located over his posterior acromion for the 
most part, and paresthesia (abnormal sensation such as 
burning, pricking, tickling, or tingling) that might occur 3 
to 4 times over his anterior arm extending down to his middle 
fingers.  He also complained that his joint symptoms were 
aggravated by abducting the left shoulder, it was hard for 
him to turn over in bed at night, and he experienced 
nocturnal awakening 2 to 3 times per week.  He rated his 
average discomfort as 8 out of 10 on a pain scale, and noted 
that he had given up playing basketball, football, and 
baseball.  When the examiner asked the veteran about specific 
flares in his symptomatology, the veteran reported that at 
least once a week his shoulder became more aggravated at 
random.  He noted that he experienced increasing pain, but 
was not certain if he experienced decreasing strength because 
it was difficult for him to move the shoulder secondary to 
the pain, and he attempted not to move his arm when he 
walked.  The examiner noted in the veteran's medical history 
that, since his previous evaluation in 1995, he had not been 
hospitalized or operated upon and also noted that the veteran 
was employed part-time.

Physical examination of the veteran's left shoulder joint on 
June 21, 1997, revealed abduction of 0-90 degrees actively 
and 0-180 degrees passively, external rotation from 0-90 
degrees and with discomfort through the terminal 30 degrees 
of motion, and internal rotation from 0-90 degrees with 
discomfort through the terminal range of motion.  When 
specifically evaluated under DeLuca, the veteran was asked to 
do repetitive left shoulder abductions and reported 
discomfort every time that he abducted his shoulder to 90 
degrees and that it felt much better when he moved away from 
the horizontal position.  The veteran then abducted his left 
arm 10 times on provocative testing and, at the conclusion of 
this testing, he was asked to repeat range of motion testing 
of the left shoulder and it remained stable.   The examiner 
noted that there was no apparent loss of range of motion or 
weakened movement, no excess fatigability, and no 
incoordination.  The diagnosis included, among other things, 
status post left shoulder sprain with associated discomfort, 
decreased range of motion, and loss of activities.

X-rays were taken of the veteran's left shoulder in June 1997 
and were interpreted by the radiologist to show that there 
had been no change since the veteran's previous x-rays in 
1995, the joint spaces were well preserved, and there was no 
evidence of fracture or dislocation.  According to the 
examiner, although the veteran's acromion lay slightly 
inferior to the distal clavicle on the external rotation 
view, since this was also seen on the prior study, this was 
likely normal for the veteran.  In his own review of the 
veteran's left shoulder x-rays included in the report of the 
veteran's June 1997 examination, the examiner noted that 
radiographic impression of the left shoulder remained normal 
and unchanged.

The veteran was seen at the VA Pueblo Clinic, Denver, CO, to 
establish medical care at that facility in January 1998.  At 
that time, the examiner noted that the veteran was a new VA 
patient with a complaint of chronic severe left shoulder pain 
and was upset because he was having so much trouble with the 
left shoulder.  The veteran stated, among other things, that 
he was having difficulty doing any type of work, and he had 
no other significant medical or surgical problems (outside of 
the left shoulder).  Examination of the left shoulder 
demonstrated that the veteran was only able to elevate the 
left arm to the horizontal level, it appeared weak, and there 
was decreased range of motion, specifically on external 
rotation.  The assessment was probable torn left rotator 
cuff, and the examiner agreed with the veteran that his left 
shoulder problem was more severe than the opinion of the VA 
doctors who had examined him previously.

In a VA Form 9, filed in July 1998, the veteran stated that, 
although he might have raised his left shoulder 10 times 
during the June 1997 examination, "that took me awhile" and 
he was not able to raise his left shoulder or arm repeatedly.  
The veteran stated that, " Not much consideration was given 
to the severe pain that appears early in the morning and late 
at night," and noted that he experienced mild pain 
throughout the day.  The veteran also stated that he was 
unemployed due to his disability and that, while it might 
appear that he was not suffering, his left shoulder 
disability had robbed him and his family of a decent living.  
The veteran also referred to an MRI scan of his left shoulder 
that was taken in June 1998 and enclosed it with his VA Form 
9, noting specifically that it had indicated "hypertrophic 
change with a spur."

On the MRI of the veteran's left shoulder submitted to the RO 
in July 1998, the clinical history noted the veteran's 
complaint of left shoulder pain and an indication of rule out 
torn rotator cuff.  The MRI revealed a minimal hypertrophic 
change involving the acromioclavicular joint with a small 
undersurface spur seen, normal marrow signal, no occult 
fractures, a focal abnormal signal in the infraspinatus and 
supraspinatus tendons approximately 12 millimeters from the 
insertion on the greater tuberosity of the rotator cuff, a 
small amount of fluid around the biceps tendon which was 
normal in signal and morphology, a present and appropriately 
located glenoid labra that appeared grossly normal in 
morphology and signal except for a small posterior glenoid 
labrum that had a more rounded configuration than expected, a 
small amount of fluid present in the subcoracoid bursa, and a 
small fatty lymph node in the axilla.

On VA outpatient examination in February 1999, the veteran 
complained of left shoulder pain that he had had for 15-20 
years.  No other medical history was noted at this 
examination.  It was noted that the veteran was employed at 
the time of this examination.  Physical examination revealed 
that the veteran was right-hand dominant and had restricted 
motion on extension, abduction to 70 degrees, limited 
external rotation to 20 degrees, and positive impingement.  
The impression included, among other things, rotator cuff 
tear with complaints of impingement or tear of the 
acromioclavicular joint (mild), and tear of the supra 
spinatus tendon.  Although the examiner suggested that the 
veteran undergo arthroscopy and rotator cuff repair surgery, 
he noted that the veteran did not want surgery at that time.  

The veteran's representative submitted a VA Form 646 on the 
veteran's behalf in April 1999 and stated that the veteran's 
disability presented an exceptional case as evidenced by his 
painful motion and weakness causing functional loss.  The 
representative also referred to the examiner's statement from 
January 1998 that the veteran's medical condition was more 
severe than provided for in the opinion of previous VA 
examiners and requested that the veteran's disability rating 
for his service-connected left shoulder be increased to more 
accurately reflect his level of industrial impairment.  

In a VA Form 9 submitted in June 1999, the veteran stated 
that the constant pain he was in every day from his left 
shoulder disability had given him "problems doing any type 
of work that would allow me to care for my family properly."  
The veteran stated that, although there might be a range of 
motion of 25 degrees on the left side, that did not mean that 
he had motion there at all times.  If he used his arm 
constantly, the veteran stated that his range of motion 
decreased and pain went up into his neck, he had lived with 
this pain for the past five years and it was difficult to 
deal with, the constant pain had caused problems in his neck 
like constant popping and having to hold it to the other side 
in order to get relief from the pain.

During the videoconference hearing held before the 
undersigned Board member in June 2000, the veteran's 
representative stated that the veteran was unable to lay down 
on his left side or have a good night's sleep because of 
continuous left shoulder pain.  The veteran testified that 
his symptoms included, among other things, problems extending 
his left shoulder, problems lifting his left arm above his 
head, an inability to hold things or do any heavy lifting, a 
lot of numbness and tingling in his fingertips, continuous 
pain radiating up to his neck, popping and stiffness in his 
neck that was much worse in the morning, an inability to turn 
his head, and grinding and locking of the left shoulder.  He 
testified that he had been prescribed medication for pain and 
that he had refused surgery because he feared that it would 
make his pain even worse and that he had been employed full-
time for 2 years.  In his testimony, the veteran disputed the 
accuracy of his previous VA examination, stating that it took 
him a long time to raise his arm during the series of tests 
administered to him.  He stated that he was having problems 
finding adequate employment, he had been turned down by quite 
a few jobs because they required lifting, his expertise was 
working in warehouses, he had worked in warehouses for quite 
some time, but he was unable to find employment or use his 
expertise in warehouses because of his left shoulder 
disability.  The veteran stated that he was not required to 
do any lifting or use his shoulder as part of his job duties 
at his current full-time job.  Finally, both the veteran and 
his representative stated that they had no additional 
evidence to submit in support of the veteran's request for an 
increased rating on his service-connected left shoulder 
disability.

During the veteran's most recent VA orthopedic examination in 
August 2002, his main complaints were pain in the anterior 
aspect of the left shoulder, decreased ability to raise his 
left arm and to use it with normal strength, some 
fatigability, weakness, and incoordination in motion, and 
flare-ups of pain when he was more active.  The orthopedic 
consultant who examined the veteran noted that he had 
reviewed the veteran's medical records and referred to the 
veteran's claims folder for pertinent past medical history 
and findings.  The veteran reported that he had injured his 
left shoulder in basic training in 1973 and thought that his 
shoulder had been pulled out of its socket.  The examiner 
noted that, although he did not see evidence in the veteran's 
service medical records that he had had a dislocation, the 
veteran certainly did have a shoulder injury.  The veteran 
stated that, despite treatment with rest and physical 
therapy, he continued to have progressive left shoulder pain.  
He also stated that he had complained over the years of 
significant and disabling left shoulder pain, feelings of 
numbness down the arm, pain in the anterior region of the 
shoulder, and some pain that radiated to his neck.  He 
reported difficulty raising his left arm overhead, night 
pain, difficulty sleeping on the left side, and difficulty 
obtaining employment as a result of ongoing left shoulder 
symptoms.  The examiner noted that the veteran had been 
followed at VAMC Denver in the past, the veteran's June 1998 
MRI had been consistent with tendinitis and/or a partial 
thickness cuff tear and impingement, the veteran had 
basically been living with the pain since that time, and the 
veteran was not under medical care for his symptoms.  The 
examiner also noted that the veteran was employed at the time 
of this examination.

Physical examination of the veteran's left shoulder in August 
2002 showed no deltoid or spinous atrophy, active elevation 
to 90 degrees, passive elevation to 180 degrees, active 
external rotation to 45 degrees, passive external rotation to 
90 degrees, active internal rotation to 60 degrees, passive 
internal rotation to 80 degrees, active abduction to 110 
degrees, passive abduction to 170 degrees, and no weakness in 
abduction or internal and external rotation.  The veteran's 
left shoulder also showed a positive impingement sign and 
increased pain with resisted abduction and with resisted 
external rotation, no gross fatigability, and increased pain 
on resisted motion.  X-rays of the veteran's left shoulder 
were obtained and interpreted by the radiologist as showing 
no apparent bony or joint abnormality when compared to the 
veteran's June 1997 x-rays.  The radiologist's impression was 
a stable, unremarkable left shoulder.  The examiner's 
impression of the veteran's left shoulder was impingement, 
partial thickness rotator cuff tear, and acromioclavicular 
joint arthritis of the left shoulder with pain and reduced 
mobility as noted on the veteran's physical examination.  The 
examiner stated that he would assign the veteran an 
additional 10-degree range of motion loss in shoulder 
abduction under DeLuca.

Addressing the specific questions in the Board's remand, the 
examiner who saw the veteran in August 2002 stated that the 
nature of his left shoulder condition was post-traumatic and 
degenerative regarding his rotator cuff tendon and the extent 
of his problem was moderate.  The examiner stated that he 
expected some functional impairment due to pain given the 
duration of the veteran's condition, and there was pain 
visibly manifest when the veteran moved his left shoulder.  
Finally, the examiner noted that there was no evidence of 
muscle atrophy or skin disuse.

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected left shoulder 
disability is more disabling than currently evaluated because 
his symptoms have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
"the Court") has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

The veteran's service-connected left shoulder disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5201, which rates a veteran's disability based on 
limitation of motion of the arm and provides different 
evaluations depending on whether the major (dominant) or 
minor (non-dominant) joints are involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  The Board notes that, 
for purposes of evaluating the veteran's left shoulder 
disability, the veteran is right-hand dominant.  For minor 
(or non-dominant) joints, a rating of 20 percent disabling is 
available under Diagnostic Code 5201 when the limitation of 
motion of the arm is midway between the side and shoulder 
level.  The maximum rating of 30 percent disabling is 
available under Diagnostic Code 5201 when the limitation of 
motion of the arm is to 25 degrees from the minor (or non-
dominant) side.

The Board points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet.App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

The selection of the proper diagnostic code is completely 
dependent on the facts of a particular claim, and the Board 
is expected by the Court to explain the reasoning behind each 
Diagnostic Code used in its decisions.  See Butts v. Brown, 5 
Vet.App. 532, 538 (1993), and Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this regard, the Board notes 
that the veteran's service-connected left shoulder disability 
also could be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 and 5202 (2002).  Diagnostic Code 5200 provides 
disability ratings for the shoulder based on ankylosis of the 
scapulohumeral articulation that is manifested by limited 
abduction.  Under this Diagnostic Code, an evaluation of 30 
percent disabling is available for the minor (non-dominant) 
side where ankylosis of the scapulohumeral articulation is 
intermediate between favorable and unfavorable.  The maximum 
evaluation of 40 percent disabling is available under this 
Diagnostic Code where ankylosis of the scapulohumeral 
articulation is unfavorable and abduction is limited to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2002).  Diagnostic Code 5202 provides disability 
ratings based on impairment of the humerus.  The minimum 
evaluation of 20 percent disabling is available under this 
Diagnostic Code for malunion of the humerus on the minor side 
and for both frequent and infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint.  An 
evaluation of 40 percent disabling is available under this 
Diagnostic Code on the minor side where there is fibrous 
union of the humerus.  Non-union of the humerus (false flail 
joint) on the minor side merits an evaluation of 50 percent 
disabling under Diagnostic Code 5202.  Finally, the maximum 
evaluation of 70 percent disabling is available under 
Diagnostic Code 5202 where there is loss of the head of the 
humerus (or flail shoulder) on the minor side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2002). 

On the facts of this claim, the veteran's left shoulder 
disability does not meet any of the requirements entitling 
him to a disability evaluation under either Diagnostic Codes 
5200 or 5202, since the evidence of record does not currently 
reflect that the veteran has either ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
consisting of fibrous union, nonunion (flail joint), or loss 
of the humerus head (flail shoulder).  The Board concludes, 
therefore, that the veteran's left shoulder disability is 
most appropriately evaluated under Diagnostic Code 5201 based 
on his limitation of motion in the left arm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support an 
increased rating for the veteran's left shoulder disability.  
In reaching this conclusion, the Board points out that the 
range of motion measurements contained in the VA outpatient 
records and examinations reports dated between June 1997 and 
August 2002, consistently show that the veteran objectively 
demonstrates left shoulder motion that is limited at either 
shoulder level or midway between the side and shoulder level.  
As noted above, the results of the veteran's most recent VA 
examination in August 2002 indicated some functional 
impairment due to pain, and there was pain visibly manifest 
when the veteran moved his left shoulder.  However, physical 
examination at that time showed that the veteran had active 
abduction to 110 degrees, passive abduction to 170 degrees 
(although the examiner noted that he would subtract an 
additional 10 degrees' abduction due to the veteran's pain on 
movement), and no weakness in abduction and internal or 
external rotation.  The veteran's active external rotation 
was to 45 degrees, passive external rotation was to 90 
degrees, active internal rotation was to 60 degrees, and 
passive internal rotation was to 80 degrees.  Further, the 
interpreting radiologist noted no bony or joint abnormality 
on x-rays of the veteran's left shoulder and his impression 
was that the veteran's left shoulder was stable and 
unremarkable.

The Board notes that the examiner specifically addressed the 
applicability of DeLuca to the veteran's left shoulder 
disability when he saw the veteran in August 2002.  The 
examiner ultimately concluded that the veteran's complaints 
of pain accounted for, at most, an additional 10 degree loss 
of range of motion in abduction (as noted above), leaving the 
veteran with active abduction to 100 degrees and passive 
abduction to 160 degrees.  Considering the medical evidence 
of record and the Court's guidance in DeLuca, and in 
particular the veteran's continuing complaints of pain on 
movement (which may account for the additional 10 percent 
loss of abduction noted by the examiner in August 2002), the 
veteran's left shoulder disability does not warrant an 
evaluation above 20 percent disabling under Diagnostic Code 
5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left shoulder 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In that 
regard, the Board notes that the veteran stated that his left 
shoulder disability had interfered with his ability to find 
employment.  It is noted, however, that the veteran was 
employed at all times relevant to this claim and, in fact, 
according to his testimony at the Board hearing in June 2000, 
he has been employed full-time since 1998.  Moreover, a 
review of the evidence in the veteran's claims folder does 
not indicate that his left shoulder disability was shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met on the veteran's service-
connected left shoulder disability.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing left shoulder problems.  Given the 
foregoing, however, the Board finds that the preponderance of 
the evidence is against granting the veteran's request for an 
increased rating on his service-connected left shoulder 
disability.


ORDER

Entitlement to increased rating for residuals of a left 
shoulder sprain with painful limitation of motion, currently 
evaluated as 20 percent disabling, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

